USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 97-2118                      ZORAIDA CRUZ-CAJIGAS,                     Plaintiff, Appellant,                                                               v.                                                COMMISSIONER OF SOCIAL SECURITY,                      Defendant, Appellee.                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                FOR THE DISTRICT OF PUERTO RICO                                         [Hon. Hector M. Laffitte, U.S. District Judge]                                                                                             Before                                                    Boudin, Stahl and Lynch,                        Circuit Judges.                                     Melba N. Rivera-Camacho and Melba N. Rivera Camacho & Assocs.on brief for appellant.     Honorable Guillermo Gil, United States Attorney, LilliamMendoza Toro, Assistant United States Attorney, and Donna McCarthy,Assistant Regional Counsel, Social Security Administration, Officeof the General Counsel, on brief for appellee.June 18, 1998            Per Curiam.  Appellant Zoraida Cruz Cajigas ("Cruz")    appeals from the district court's judgment upholding the denial    of her application for Social Security disability benefits.  We    remand for further consideration consistent with this opinion.               In October 1993, Cruz filed an application for    disability benefits, based on pinched nerves in her hands, neck  pain, lower back pain radiating to her leg, and muscle spasms.       In support of her claim, she submitted medical records dating    from April 1993 to June 1994 showing her treatment for back and    neck pain and muscle spasms.  Her application was denied    initially in April 1994 and on reconsideration in August 1994.     At a hearing before an administrative law judge ("ALJ"), Cruz    testified about her various impairments and symptoms and    submitted medical evidence showing that she had had carpal    tunnel surgery in October 1994.       The ALJ concluded that Cruz was not disabled.  In    addition to other medical evidence, he relied on a residual    functional capacity ("RFC") assessment by a nonexamining    consulting physician, which had been based on the medical    evidence relating to Cruz's back and neck condition.  While    this physician believed that Cruz could perform medium    exertional work, the ALJ partially credited her testimony at    the hearing, determining that she could only perform the    exertional requirements of light unskilled work.  He stated    that Cruz could not perform her past work of sewing shoes by    hand "due to the good manual dexterity requirements of the    job."  Citing the Medical-Vocational Guidelines as a framework    for his decision, he concluded that Cruz was not disabled,    stating that "[m]ost light work does not require good manual    dexterity[.]"       The Appeals Council denied review and Cruz filed an    action in federal district court seeking review of the ALJ's    decision.  Her primary contention was that substantial evidence    did not support the determination that she could do light work.     Concluding that substantial evidence supported the denial of    benefits, the district court affirmed the decision, and Cruz    appealed to this court.       On appeal, she again asserts principally that    substantial evidence did not support the ALJ's determination    that she could perform light work.  We think the district court    correctly rejected that claim as it related to the back and    neck condition.  While there was medical evidence on that    condition which might have supported a determination that Cruz    was disabled, there was also medical evidence which would    support a different conclusion.  For example, while a physician    who had treated Cruz for her back and neck pain had expressed    the opinion that, exertionally, she was "severely limited," the    Commissioner's consulting physician had determined, after    reviewing her medical record, that she could perform medium    work.  Since the treating physician had treated Cruz for only    several months and had not considered the diagnostic    examinations, showing an essentially normal spine and    extremities, which had been considered by the consulting    physician, we cannot say that the ALJ unreasonably discounted    the treating physician's functional assessment.             Nonetheless, we are troubled by one aspect of this    case: the apparent determination by the ALJ that Cruz lacked    good manual dexterity, but could perform light unskilled work.     Cruz did not squarely present this issue for our consideration,    as clearly as she could have, but she did object that the    consulting physician had not considered her carpal tunnel    syndrome in assessing her RFC, and she did assert that the    ALJ's determination that she could no longer perform her prior    light work of sewing shoes by hand conflicted with his    determination that she could perform other light work.  Since    disability proceedings are nonadversarial, we give her the    benefit of the doubt on this point and conclude that her    arguments suffice to preserve this issue for our review.         Unfortunately, as the record now stands, it is hard    to evaluate this potentially significant claim.  As indicated,    the ALJ apparently found that Cruz lacked good manual    dexterity, but he did not explain why this was so, and the    evidence of record on that issue is limited and equivocal.  At    the hearing, Cruz submitted medical evidence showing her    surgery for carpal tunnel syndrome, a condition which    apparently arose only after the Commissioner had a consulting    physician examine her relative to her other impairments and    after the Commissioner had solicited an RFC assessment of those    other impairments.  By itself, the evidence of past carpal    tunnel surgery is inconclusive and may or may not point to a    dexterity problem.  If credited, however, Cruz's hearing    testimony might support a conclusion of inadequate hand  dexterity.    If Cruz has a loss in dexterity, it could affect    her ability to perform light unskilled work.  See Soc. Sec.    Rul. 83-14 ( "many" unskilled light jobs require the gross use    of the hands to grasp, hold and turn objects); Soc. Sec. Rul.    85-15 (the ability to work with the whole hand, e.g., to seize,    hold, grasp and turn, is required in almost all jobs).        In the absence of subsidiary findings by the ALJ, we    are therefore uncertain about the extent of the dexterity    problem perceived by the ALJ and whether it would in fact    permit Cruz to perform light unskilled work.   Lest there be    any injustice, we think it appropriate to remand to the ALJ for    further consideration and explanation, including, in the ALJ's    discretion, the taking of further medical evidence and    testimony by a vocational expert, should the degree of    impairment warrant it.  Our remand intimates no opinion as to    what the outcome should be:  the ALJ remains free to determine,    after further consideration consistent with this opinion, that    Cruz's hand condition is not disabling.  We remand solely to    permit further consideration of, and explanation concerning,    this narrow issue, which lacked adequate development, having    arisen after the Commissioner had obtained medical evidence and    evaluations on Cruz's other impairments.       The decision of the district court is vacated and the    district court is directed to enter an order remanding the case    to the Commissioner of Social Security for further proceedings    in accordance with this opinion.